Citation Nr: 1545830	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  08-01 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The May 2007 rating decision increased the Veteran's bilateral hearing disability rating to 10 percent effective October 16, 2006 and continued the Veteran's 50 percent disability rating for his PTSD.  The case is currently under the jurisdiction of the RO in Los Angeles, California.

A hearing was scheduled before the Board in June 2012, but in a June 2012 statement, the Veteran indicated he would be unable to attend.  Because the Veteran withdrew his request for a hearing, VA has no duty to provide a hearing in this case and will proceed with adjudication.  See 38 C.F.R. § 20.704(e) (2015).

This matter was previously remanded by the Board in December 2012 for further development and examination to determine the present symptoms of the Veteran's service-connected disabilities of PTSD and bilateral hearing loss.

The RO scheduled the Veteran for VA examinations in satisfaction of the December 2012 Board remand; however, as the September 2015 informal hearing brief indicated, the Veteran suffered a cerebrovascular accident during the pendency of the appeal.  Therefore, he was unable to attend the examinations.  As a result of the cerebrovascular accident, he is now nonverbal and no longer competent to manage his benefits.  In April 2013, the Veteran reported that he was unable to travel to any appointments.  As such, the examinations will not be rescheduled and the Veteran's appeal will be adjudicated based on the record available.



FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability with a difficulty in establishing and maintaining effective work and social relationships.

2.  The Veteran's bilateral hearing loss disability has been manifested by Level III and Level VI hearing in February 2007 and Level II and Level IV hearing in July 2009.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a disability rating in excess of 10 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in letters sent to the Veteran.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Merits

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Increased Rating for PTSD

The average impairment of earning capacity due to PTSD is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

During the appeal period in this case, that portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth and Fifth Editions, of the American Psychiatric Association (also known as " DSM-IV and DSM-V").  38 C.F.R. § 4.130 (2015).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that rating or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. Id. at 116. 

An August 2006 medical evaluation from Dr. A.E. indicated the Veteran reported poor sleep and variable appetite.  He also indicated he avoids people and has decreased energy and concentration, causing confusion.  He denied suicidal or homicidal ideation and denied auditory and visual hallucinations.  The examiner found the Veteran to be well nourished and well-groomed with good eye contact.  His speech was a normal volume and the rate was not pressured.  His mood was depressed and his affect was congruent to mood but not tearful.  His memory was grossly intact but there was evidence of difficulty with concentration.  He was alert and oriented to person, place and time.  Some ritualistic behavior, such as checking doors and checking windows was noted. 

A psychological examination was performed in February 2007.  The examiner noted the Veteran appeared to present with a bizarre delusional system, specifically in regards to who his parents are and who he is.  The Veteran was found to be well groomed and cooperative with no abnormal movements and no psychomotor retardation or agitation.  His speech was of regular rate and rhythm and his mood was sad.  Moreover, his thought processes were disorganized with significant tangential and circumstantial thoughts.  He was significant for auditory and visual hallucinations as well as bizarre, grandiose delusional system.  He also has ideas of reference and thought passivity phenomenon with no suicidal or homicidal ideation.  However, his insight and judgment were reasonable as he recognizes the need for treatment and has a realistic plan for self-care.  

The diagnosis was delusional disorder, grandiose type, and PTSD.  The GAF scores were 65 for PTSD and 45 for delusional disorder.  The examiner noted that the delusional disorder is not related to PTSD and is a separate entity.  The Veteran's PTSD was manifested by recurrent recollections of the trauma and frequent nightmares, avoidance symptoms, sleep problems, and startle response.  The examiner's functional assessment of the Veteran found he has no difficulty performing activities of daily living, but is unable to establish and maintain effective work, school and social relationships, has difficulty maintaining a family role functioning, has no difficulty with recreation or leisure pursuits and has occasional interference with physical health.

Another psychological VA examination was performed in July 2009.  At the examination, the Veteran was alert and oriented to person, place, time and purpose.  His mood was described as "pretty good".  His affect was pleasant and full range with linear and goal directed thought processes.  His speech quality was normal in rate, volume and prosody.  His attention and concentration were also within normal limits as well as his recent and removed memory.  His insight appeared to be limited but judgment appeared to be within normal limits.  He denied suicidal or homicidal ideations.  He reported nightmares, increased arousal, including sleep difficulty and concentration difficulty.  However, the Veteran demonstrated clear delusional thought processes to the examiner through his reports of his early childhood.  At the examination, the Veteran reported his symptoms of PTSD have had a significant impact on his ability to maintain appropriate relationships during employment and social functioning.  The diagnosis was PTSD chronic, and delusional disorder, grandiose type.  The current GAF score for PTSD was 65; the GAF for delusional disorder was 45.  The highest GAF scores in the past year as 65 for PTSD and 45 for delusional disorder.

A March 2009 VA treatment notation included the Veteran did not show up for his scheduled PTSD consult.  A June 2009 treatment note indicates the Veteran attended the first of a three part PTSD Education Series class.  Otherwise the record did not include psychological treatment records.

The medical evidence of record indicates the Veteran had difficulty establishing and maintaining effective work, school and social relationships during the period at issue.  Moreover, the evidence suggests the Veteran had some issues with his recent and removed memory as well as a limited insight.  Additionally, the record suggests the Veteran suffered from a bizarre delusional system during the period at issue.  As such, the Veteran's PTSD symptoms more closely approximate the 50 percent rating criteria.  A rating of 70 percent is not supported because there is no evidence of a neglect of personal appearance and hygiene, impaired impulse control, an inability to function independently and appropriately or other symptoms approximating such a level of disability.  Impairment related to his delusional disorder may not be considered by the Board in rating PTSD, to the extent the symptoms thereof have been differentiated from PTSD symptoms.  In this regard, the Board notes that the delusional disorder has been identified as being of greater severity than the PTSD, as demonstrated by the GAF scores assigned.  The February 2007 examiner found an inability to establish and maintain effective work and social relationships.  The examination findings do not reflect symptoms of PTSD commensurate with such impairment.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).   However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the objective medical evidence from the record supports that the Veteran's PTSD is adequately compensated by the assigned disability rating.  Notably, the Veteran's symptoms do not more closely approximate the higher rating criteria for the period at issue.  As an increased rating may be assigned based on the presence of symptoms not expressly described in the rating criteria, there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

The criteria for referral for extraschedular consideration have not been met. 

The preponderance of evidence is against the claim for a rating in excess of 50 percent for PTSD.  There is no reasonable doubt to be resolved as to this issue.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.07, 4.3 (2015).


Increased Rating for Bilateral Hearing Loss

Under 38 C.F.R. § 4.85 (2015), evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, using the Maryland CNC, together with the average pure tone hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 Hertz (Hz). This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(a), (d). 

Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz ) is 55 decibels (dB) or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86. 

The Veteran does not have an exceptional pattern of hearing as defined by 38 C.F.R. § 4.86 given that the results of audiology testing do not show puretone thresholds at all four of the specific frequencies of 55 dB or more.  The results also fail to show that the pure tone threshold is 30 dB or less at 1,000 Hz, and 70 dB or more at 2000 Hz.  

The February 2007 examination performed by M.C-M., M.A. F-AAA from Sound Solutions Hearing and Balance Centers, Inc. reported the Veteran's history of bilateral deafness, indicating it occurred as a result of noise exposure during military combat service experience.  The puretone audiometry test results from the examination showed hearing loss at frequencies of 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz and 4000 Hz to be 20 dB, 25 dB, 50 dB, 85 dB and 85 dB, respectively in the right ear, with an average of 61.25.  In the left ear, at the same frequencies, the Veteran showed hearing of 20 dB, 25 dB, 80 dB, 80 dB and 90 dB respectively with an average of 68.75.  Speech recognition was 88 percent in the right ear and 76 percent in the left ear.

The Veteran underwent another audiological VA examination in July 2009.  At the time of the examination, the Veteran's measured puretone thresholds in the left ear at frequencies 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz and 4000 Hz were 15 dB, 20 dB, 75 dB, 80 dB, 90 dB respectively with an average of 66.25 dB.  In the right ear, at the same frequencies, the Veteran's hearing was 15 dB, 20 dB, 60 dB, 75 dB and 70 dB respectively with an average of 56.25 dB.  The Veteran's right ear speech recognition score was 88 percent and the left ear speech recognition score was 80 percent.  

Because the Veteran was unable to attend the more recently scheduled examination in satisfaction of the December 2012 Board remand, as previously indicated, the findings from the July 2009 VA examination represent the most recent findings 

Therefore, applying the results from the February 2007 and July 2009 audiological examinations to Tables VI yields a Roman number value of III for the right ear and VI in the left ear for the February 2007 examination and II in the right ear and IV in the left ear for the July 2009 examination.  See 38 C.F.R. § 4.85.  He does not have an exceptional pattern of hearing impairment.  Applying those values to Table VII, the Board finds that the Veteran's bilateral hearing loss disability is correctly evaluated as 10 percent disabling and no higher.  Id.

As shown above, the audiometric examinations do not support a rating in excess of 10 percent for bilateral hearing loss disability.  Although the Veteran asserts that his bilateral hearing loss disability warrants additional compensation, the medical evidence prepared by a skilled neutral professional is more probative.  The criteria for rating hearing loss are based on test results as described.  The Veteran offers no information that goes to those criteria.  As such, his unsupported assertion that a higher rating is warranted is not probative evidence.  In this case, the numeric designations produce a 10 percent disability evaluation. 

In Martinak v. Nicholson, 21 Vet. App. 477 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted. The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  Consistent with the requirements of 38 C.F.R. § 4.10, the VA examiners provided a full description of the effects of the Veteran's hearing loss disability on his ordinary activity.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In the present case, as noted above, the record, to include the VA examination report of file, contains reference to the Veteran's subjective complaints.  At the February 2007 rating examination, the reported functional impairment was difficulty understanding conversational speech, especially in the presence of background noise.  At the July 2009 VA examination, the examiner noted no significant effects on occupation and no effects on usual daily activities.

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  The Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 is a three-step inquiry.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, the Veteran is considered to have an exceptional disability picture and the Board must determine whether the disability results in factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1) , but does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned ratings.  Rather, his description of difficulties hearing conversational speech, especially in the presence of background noise, is consistent with the degree of disability addressed by his current evaluation.  In this regard, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Here, the Veteran did not demonstrate an exceptional pattern of hearing impairment on examinations.

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability levels and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  The Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The criteria for referral for extraschedular consideration have not been met. 

Therefore, the Board concludes that the preponderance of evidence is against a finding that the Veteran's hearing loss disability has approximated the criteria for a rating in excess of 10 percent at any time from the date service connection was established to the present.  The appeal must therefore be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3 (2015).


ORDER

Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder is denied.

Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


